Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Shielding member … and capable of shielding radiation of radiation heat from the heater to the workpiece” in claim 1
“Switching drive unit configured to switch a state of the shielding member by driving the shielding member, wherein the switching drive unit switches a state of the shielding member between a radiation state where the shielding member is disposed so as to allow radiation of radiation heat from the heater to the workpiece, and a shielding state where the shielding member is disposed to shield radiation of radiation heat from the heater to the workpiece, by driving the shielding member” in claim 2
“Temperature measuring unit configured to measure at least one of a temperature of the workpiece and a temperature at predetermined temperature measurement position inside the heater treatment chamber” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Reference is made to the 9/5/2019 specification and claims. 
With regards to the claimed “Shielding member”, claim 7 states:
“the shielding member includes a plurality of rotary shafts extending parallel to each other, and a plurality of shielding plates respectively supported rotatably around the plurality of rotary shafts, and 
With regards to the claimed “Switching drive unit”, claim 8 states:
“the switching drive unit includes a plurality of swing members respectively fixed to the plurality of rotary shafts, a joint rod configured to join the plurality of swing members, and a joint rod drive unit configured to drive the joint rod so as to advance/retreat the joint rod, and the plurality of swing members are respectively joined swingably to the joint rod”
With regards to the claimed “Temperature measuring unit”, Paragraph 51 states:
“the temperature measuring unit 28 is provided as a temperature sensor to measure a temperature at a predetermined temperature measurement position inside the heat treatment chamber 21”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abukawa et al. (JP 2005326108 A), hereinafter Abukawa.
Note: Reference is made to attached English translation of Abukawa
Regarding Claim 11, Abukawa teaches a heat treatment method (Paragraph 9, “​An object of the present invention is to provide a heat treatment apparatus capable of improving the uniformity of the temperature distribution in the processing chamber.”) comprising: 
a heating step of heating a metallic workpiece as a heating treatment target (Paragraph 2, “The present invention relates to a heat treatment apparatus for heat-treating an object to be treated… steel products”) by using a heater inside a heat treatment chamber in which the workpiece and the heater are disposed (Paragraph 11, “A muffle surrounding the left and right sides of the body is provided … for controlling an “atmosphere in the processing chamber” where the heaters are disposed according to Paragraph 13, “heaters are provided on the left and right sides of the muffle with respect to the conveyance direction of the object to be processed”); and 
a shielding step performed during execution of the heating step (Paragraph 48, “After raising the temperature in the preheating chamber 3 … The workpiece 2 enters the muffle 50”) to shield radiation of radiation heat from the heater to the workpiece (It is understood that the muffle blocks radiation heat from the heater) by a shielding member disposed between the heater and the workpiece inside the heat treatment chamber (Paragraph 11, the muffle is in between the body to be treated and the heater).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 6023905 B1), in view of Abukawa et al. (JP 2005326108 A), hereinafter Abukawa and Moller et al. (WO 2011056960 A1), hereinafter Moller.
Note: Reference is made to attached English translation of Nakamura and Abukawa
Regarding Claim 1, Nakamura teaches a heat treatment apparatus (Paragraph 2, “the present invention relates to … a heat treatment apparatus”) comprising: 
a heater to heat a metallic workpiece as a heating treatment target (Paragraph 18 and 13, “The heater unit 6 is provided to raise the temperature in the heat treatment furnace 5 to a temperature necessary for heat treatment of the workpiece 100” where “examples of the workpiece 100 include race members such as outer and inner rings of roller bearings … the workpiece 100 is, for example, carbon steel”); 
a heat treatment chamber in which the heater and the workpiece are disposed (Figures 1 and 2, the heater units 6 and workpieces 100 are disposed inside of the heat treatment furnace 5. Furthermore, Paragraph 16 details that “the heat treatment furnace 5 is formed in a hollow box shape. The heat treatment furnace 5 forms a storage chamber for storing the workpiece 100”); 
But fails to teach a shielding member disposed between the heater and the workpiece inside the heat treatment chamber and capable of shielding radiation of radiation heat from the heater to the workpiece. 
However,  Abukawa teaches a shielding member (Paragraph 11, “a muffle surrounding the left and right sides of the body is provided) disposed between the heater and the workpiece inside the heat treatment chamber (Paragraph 11 and 13, the muffle is understood to surround the body to be processed and is itself surrounded by the heaters, all inside of the processing chamber) and capable of shielding radiation of radiation heat from the heater to the workpiece (It is understood that the muffle blocks radiative heat from the heaters). 
Furthermore, Moller teaches a shielding member that is selectively opened and closed (Page 3, “the hot zone enclosure also includes an operating mechanism connected to the louvers for moving the louvers between the closed position and the open position”)
Nakamura, Abukawa, and Moller are considered to be analogous because they are all in the same field of heat treating. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat treatment furnace of Nakamura by adding a muffle as described in Abukawa that is selectively opened with a mechanism similar to that as described in Moller. In the furnace system of Abukawa, the workpiece is selectively shielded by the muffle by transporting the workpiece along rollers. However, in the furnace of Nakamura, the workpiece is relatively stationary. Therefore, having shielding members that are selectively opened and closed by a similar mechanism to that found in Moller allows for the furnace of Nakamura to achieve similar preheating and heat treatment stages as found in Abukawa. It is understood that necessary technical modifications would need to be made; for example, adapting the circular louver configuration of Moller to the flat walls of the muffle found in Abukawa. Thus, the system of Nakamura modified by Abukawa and Moller, with appropriate adaptations to the furnace system of Nakamura, would teach a furnace with shielding members between the heater and the workpiece capable of shielding radiative heat from the heaters. Adapting the muffle as described in Abukawa would have the predictable result and benefit of improving the uniformity of the temperature distribution in the processing chamber, as suggested by Paragraph 15 of Abukawa, “According to the present invention, since the muffle and the fan are provided in the processing chamber … the uniformity of the temperature distribution in the processing chamber is improved. Therefore, generation of processing unevenness and yield can be suppressed”. Adapting the selectively opened louvers as described in Moller would have the predictable result and benefit of controlling the radiative heat transfer to the workpiece, as suggested by Moller on Page 3, “Exposing the hot zone and work load … to the cold vessel wall will produce a significant radiation heat transfer effect many times more powerful than cooling alone” and further on Page 8, “The louvers 60 can be modulated (partially opened) so that the percent opening is changed when a reduction of cooling effect is required” It is understood that “cooling effect” is analogous to an increase in radiative heat transfer. In the application of the furnace of Nakamura, the heaters would be disposed outside of the louvers, resulting in a heating effect when opening.
Regarding Claim 2, modified Nakamura teaches the heat treatment apparatus according to Claim 1, further comprising: 
a switching drive unit (Figure 15 of Moller, components used to switch the state of the louvers is shown) configured to switch a state of the shielding member by driving the shielding member (Figure 15 of Moller, it is understood that the actuator selects the state of the louvers 60 by driving the end of a louver support shaft 64), wherein 
the switching drive unit switches a state of the shielding member between a radiation state where the shielding member is disposed so as to allow radiation of radiation heat from the heater to the workpiece, and a shielding state where the shielding member is disposed to shield radiation of radiation heat from the heater to the workpiece, by driving the shielding member (Page 3 of Moller, “The louvers are constructed and arranged to move from a closed position to an open position. The hot zone enclosure also includes an operating mechanism connected to the louvers for moving the louvers between the closed position and the open position”).  
Regarding Claim 3, modified Nakamura teaches the heat treatment apparatus according to Claim 2, wherein 
the switching drive unit maintains the shielding 113member in the shielding state when a temperature of the workpiece is a temperature within a predetermined temperature range including the A1 transformation point (Nakamura Paragraph 70, “After the temperature rises to the A1 transformation point, this temperature is maintained for a predetermined time until a predetermined timing T1. Thereby, the whole including the inside of the workpiece 100 is heated to the A1 transformation point” Thermal uniformity is desired when the A1 temperature is reached; therefore, the shielding member would transition from being open in the preheating state to being closed to achieve thermal uniformity).  
Regarding Claim 4, modified Nakamura teaches the heat treatment apparatus according to Claim 3, wherein 
the predetermined temperature range includes at least a temperature range not lower than a temperature 500C lower than the A1 transformation point and not higher than a temperature 500C higher than the A3 transformation point (Nakamura Paragraph 69, the predetermined range is substantially the A1 transformation point “the A1 transformation point may be in the range of 727 ° C. to 810 ° C., for example. Further, the A1 transformation point may be in the range of 750 ° C to 850 ° C”).  
Regarding Claim 5, modified Nakamura teaches the heat treatment apparatus according to Claim 2, further comprising: 
a temperature measuring unit configured to measure at least one of a temperature of the workpiece and a temperature at a predetermined temperature measurement position inside the heat treatment chamber (Figure 2 of Nakamura, temperature sensor 12 measures a temperature at a predetermined temperature measurement position), wherein 
the switching drive unit switches the state of the shielding member based on a temperature measurement result by the temperature measuring unit (Paragraph 64 of Nakamura, “Thereby, the control unit 4 can control the temperature in the heat treatment furnace 5 based on the temperature detection result detected by the temperature sensor 12” Furthermore, the control of the louvers would also be controlled based on a temperature reading when adapted to the furnace of Nakamura).  
Regarding Claim 6, modified Nakamura teaches the heat treatment apparatus according to Claim 5, wherein 
the switching drive unit switches the state of the shielding member from the radiation state into the shielding state when a temperature measured by the temperature measuring unit reaches a temperature equal to the A1 transformation point or a predetermined temperature lower 114than the Al transformation point (Nakamura Paragraph 70, “After the temperature rises to the A1 transformation point, this temperature is maintained for a predetermined time until a predetermined timing T1. Thereby, the whole including the inside of the workpiece 100 is heated to the A1 transformation point” Thermal uniformity is desired when the A1 temperature is reached; therefore, the shielding member would transition from being open in the preheating state to being closed to achieve thermal uniformity).  
Regarding Claim 7, modified Nakamura teaches the heat treatment apparatus according to Claim 2, wherein 
the shielding member includes a plurality of rotary shafts extending parallel to each other (Figure 15 of Moller, 64 is the end of the louver support shaft, it is understood that there is a plurality of louver support shafts that extend parallel to each other), and a plurality of shielding plates respectively supported rotatably around the plurality of rotary shafts (Page 9 of Moller, “The drive ring 72 is coupled to the louver support shafts in any suitable manner to provide rotation of the shafts, and hence the louvers themselves” Therefore, the louver is attached to the louver support shaft and is rotatable), and 
the switching drive unit switches the state of the shielding member from the radiation state into the shielding state by simultaneously rotating the plurality of shielding plates (Page 9 of Moller, “The drive ring 72 is operatively connected to the louvers 60 such that when the drive ring 26 is rotated in one direction, the louvers 60 move from their closed position to their open position” it is further understood that when adapting the operating mechanism of Moller to the flat muffle of Abukawa, the specific kinematic structure of the linkage 72 would require a transition from a ring to a bar).  
Regarding Claim 8, modified Nakamura teaches the heat treatment apparatus according to Claim 7, wherein 
the shielding plates are fixed to the rotary shafts (Page 8 of Moller, “Each of the louvers 60 is mounted on a support shaft”), 
the switching drive unit includes a plurality of swing members (Figure 19 of Moller, Links 74) respectively fixed to the plurality of rotary shafts (Figure 19 of Moller, end of louver support shaft 64), a joint rod configured to join the plurality of swing members (Figure 19 of Moller, drive ring 72, it is understood that the dimensions of this element would be redesigned when adapting to the muffle of Abukawa), and a joint rod drive unit configured to drive the joint rod so as to advance/retreat the joint rod (Page 9 of Moller, “An actuator 78 is provided to rotate the drive ring 72” This interfaces at the connector 82 in Figure 19 of Moller), and 
the plurality of swing members are respectively joined swingably to the joint rod (Page 9 of Moller, “The drive ring 72 also has a plurality of pins 75 extending therefrom and a first end of each link 74 is connected to one of the pins”).  

    PNG
    media_image1.png
    637
    559
    media_image1.png
    Greyscale

Annotated Figure 1: Figure 19 of Moller, with switching drive unit components labeled

Regarding Claim 9, modified Nakamura teaches the heat treatment apparatus according to Claim 1, further comprising: 
a fan disposed to face the workpiece inside the heat treatment chamber (Paragraph 58 of Nakamura, “the stirring fan 33 is disposed immediately above the base 7 and the holder 2”), and configured to generate air current 115passing through the circumference of the workpiece (It is understood the stirring fan 33 is a centrifugal fan, thus the airflow in the chamber is such that the air flows outward from the fan, directed around the muffle past the heaters, and then is pushed upward through the workpiece, as shown in Annotated Figure 2).  

    PNG
    media_image2.png
    372
    341
    media_image2.png
    Greyscale

Annotated Figure 2: Figure 4 of Abukawa, airflow through the muffle. 

Regarding Claim 10, modified Nakamura teaches the heat treatment apparatus according to Claim 9, wherein 
the fan generates air current passing through the circumference of the workpiece along a direction parallel to an extending direction of the shielding member (Annotated Figure 2, it can be seen that the air current passing through the circumference of the workpiece, the blue arrows, is in a direction parallel to the muffle 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 102016124539 A1, shielding part of a workpiece from radiation in a furnace
WO 2008136142 A1, temperature control by modulating louvers
US 4869155 A, temperature control by modulating louvers
US 4482316 A, similar furnace configuration, figures 1 and 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762
/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762